Dismissed and Memorandum Opinion filed July 30, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00451-CV

 IN THE MATTER OF THE MARRIAGE OF FRANK ROSE LOVE AND
                   MARY FRANCES LOVE


                    On Appeal from the 387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-234732

                          MEMORANDUM OPINION

      This appeal is from a Final Decree of Divorce signed February 18, 2019. No
clerk’s record has been filed. The clerk responsible for preparing the record in this
appeal informed the court that appellant did not make arrangements to pay for the
record.

      On June 18, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days of
the notification, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                         2